Name: 2003/584/EC: Council Decision of 22 July 2003 concerning the conclusion of the Protocol of Amendment to the European Convention for the protection of vertebrate animals used for experimental and other scientific purposes
 Type: Decision
 Subject Matter: environmental policy;  research and intellectual property;  international affairs
 Date Published: 2003-08-06

 Avis juridique important|32003D05842003/584/EC: Council Decision of 22 July 2003 concerning the conclusion of the Protocol of Amendment to the European Convention for the protection of vertebrate animals used for experimental and other scientific purposes Official Journal L 198 , 06/08/2003 P. 0010 - 0012Council Decisionof 22 July 2003concerning the conclusion of the Protocol of Amendment to the European Convention for the protection of vertebrate animals used for experimental and other scientific purposes(2003/584/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 95, in conjunction with Article 300(2) and the first subparagraph of Article 300(3), thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) On 24 November 1986 the Council adopted Directive 86/609/EEC on the approximation of laws, regulations and administrative provisions of the Member States regarding the protection of animals used for experimental and other scientific purposes(3), setting out common rules incorporating the principles, objectives and main provisions of the European Convention of 18 March 1986 for the protection of vertebrate animals used for experimental and other scientific purposes (hereinafter referred to as the Convention).(2) On 23 March 1998 the Council adopted Decision 1999/575/EC concerning the conclusion by the Community of the European Convention for the protection of vertebrate animals used for experimental and other scientific purposes(4) and made a Declaration that the European Community does not consider itself bound by the requirements to communicate statistical data laid down in Article 28(1) of the said Convention. The Convention entered into force on 1 November 1998 in the territory of the Community.(3) The provisions contained in the Appendices to the Convention are of a technical nature and should reflect the latest scientific and technical developments and results in the research within the fields covered. It is therefore appropriate to revise these provisions periodically, through a simplified procedure.(4) On 22 June 1998 a Protocol of Amendment setting out a simplified procedure to amend the Appendices to the Convention has been opened for signature by the Signatories to the Convention. This Protocol of Amendment should therefore be approved,HAS DECIDED AS FOLLOWS:Article 1The Protocol of Amendment to the European Convention for the protection of vertebrate animals used for experimental and other scientific purposes is hereby approved on behalf of the European Community.The text of the Protocol of Amendment is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person or persons empowered to sign the Protocol of Amendment in accordance with Article 4(1)(a) thereof, in order to express the consent of the Community to be bound thereby.Article 3The signature by the Community shall only take place once those Member States who are also Parties to the European Convention referred to in Article 1 of this Decision have completed procedures to conclude the Protocol of Amendment pursuant to Article 4 thereof. Member States shall inform the Commission as soon as possible when they have completed the necessary procedures.Article 4The reservation in respect of Article 28(1) of the said Convention made by the European Community as laid down in Annex B to Decision 1999/575/EC shall remain unaltered.Article 5This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 22 July 2003.For the CouncilThe PresidentG. Alemanno(1) OJ C 25 E, 29.1.2002, p. 538-540.(2) Opinion of 2 July 2002 (not yet published in the Official Journal).(3) OJ L 358, 18.12.1986, p. 1.(4) OJ L 222, 24.8.1999, p. 29.